Case 2:19-cv-08353-ODW-FFM Document 56 Filed 08/12/20 Page 1 of 1 Page ID #:1436




  1                                                                                 JS-6
  2
  3
  4
  5
  6
                         United States District Court
  7
                         Central District of California
  8
  9   JOAN CELIA LEE,                                 Case No. 2:19-cv-08353-ODW (FFM)
 10                     Plaintiff,
 11        v.                                         JUDGMENT
 12    POW ENTERTAINMENT, INC., ET AL,
 13                     Defendants.
 14        Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
 15   therefore ORDERED, ADJUDGED, and DECREED as follows:
 16        1.    Plaintiff shall recover nothing from Defendant;
 17        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
 18        3.    Plaintiff shall pay in the amount of one million dollars and holds her
 19              attorneys JOINTLY and SEVERALLY liable for twenty-five percent
 20              of the amount, or $250,000.
 21        The Clerk of Court shall close the case.
 22        IT IS SO ORDERED.
 23
 24        August 12, 2020
 25
 26                                  ____________________________________
 27                                           OTIS D. WRIGHT, II
                                      UNITED STATES DISTRICT JUDGE
 28
